PER CURIAM.
Diana M. Campitelli appeals from the district court’s order denying relief in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, although we grant Campitelli’s motion to adopt her motion for leave to proceed in forma pauperis filed in a prior appeal, we deny her motion for leave to proceed in forma pauperis and dismiss on the reasoning of the district court. See Campitelli v. Glendening, No. CA-00-2796-L (D.Md. Sept. 23, 2002). We also deny Campitelli’s motions for default judgment and to expedite the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.